UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 14-1097


JOHN C. THOMAS,

                  Petitioner,

          v.

GENERAL SHIP REPAIR CORPORATION; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board
(BRB-1: 13-0286).


Submitted:   October 31, 2014                  Decided:   November 7, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Neil R. Lebowitz, LAW OFFICE OF NEIL R. LEBOWITZ, LLC, Columbia,
Maryland, for Petitioner. Eric Hemmendinger, SHAWE & ROSENTHAL,
LLP,   Baltimore,  Maryland;   Sarah  Marie   Hurley,  Mark   A.
Reinhalter, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John C. Thomas seeks review of the decision and order

of the Benefits Review Board (“BRB”) affirming the decision of

the      Administrative            Law      Judge         (“ALJ”)          dismissing          his

discrimination claim under 33 U.S.C. § 948a (2012).                                  We deny the

petition for review.

               “We    review    the       BRB’s       decision        to       assess    whether

substantial evidence supports the factual findings of the ALJ

and   whether        the   legal     conclusions          of    the       BRB    and    ALJ    are

rational and consistent with applicable law.”                                  Sidwell v. Va.

Int’l Terminals, Inc., 372 F.3d 238, 241 (4th Cir. 2004).                                      The

BRB’s legal conclusions are reviewed de novo, with no deference

to the BRB’s interpretation of the Longshore and Harbor Workers’

Compensation         Act   (“LHWCA”)       provisions.               Id.        However,      “our

review    of    the     ALJ’s   factual          findings       is    .    .    .    limited    to

ascertaining         whether       the     ALJ       relied     on        evidence      that     a

reasonable       mind      might     accept          as   adequate         to       support    its

conclusions.”           Id.     We       defer       to   the   ALJ’s      “inferences         and

credibility assessments.”                Newport News Shipbuilding & Dry Dock

Co. v. Tann, 841 F.2d 540, 543 (4th Cir. 1988); see Shively v.

Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (deferring to ALJ

because “he had the opportunity to observe the demeanor and to

determine the credibility of the claimant”).



                                                 2
           Our    review    of    the   record   discloses    that    the   BRB’s

decision   is    based    upon    substantial    evidence    and     is   without

reversible error.        Accordingly, we deny the petition for review.

We   dispense    with    oral    argument    because   the   facts    and   legal

contentions     are   adequately     presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                         3